Citation Nr: 0723475	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  98-09 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Whether the character of the veteran's discharge constitutes 
a bar to Department of Veterans Affairs benefits.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1993 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 administrative 
decision.


FINDING OF FACT

The evidence shows that the veteran was not insane as defined 
by VA at the time she wrongfully consumed cocaine.


CONCLUSION OF LAW

The character of the veteran's discharge constitutes a bar to 
Department of Veterans Affairs benefits.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Character of Discharge

The veteran was convicted of cocaine use and behavior not 
becoming an officer by general court martial.  Her appeal was 
denied, and the veteran was dismissed from the Air Force by a 
general court-martial order in September 1995.

Generally, benefits are not payable where a former service 
member was discharged or released by reason of the sentence 
of a general court-martial, unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release.  See 38 C.F.R. § 3.12.

The regulations provide that an insane person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from her normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education she belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which she resides.  
38 C.F.R. § 3.354.  When a rating agency is concerned with 
determining whether a veteran was insane at the time she 
committed an offense leading to her court-martial, discharge 
or resignation, it will base its decision on all the evidence 
procurable relating to the period involved, and apply the 
definition cited in this paragraph.

The VA general counsel has further clarified the definition 
of insanity.  See VAOPGCPREC 20-97.

The term "constitutionally psychopathic" refers to a 
condition which may be described as an antisocial personality 
disorder.  Behavior which is attributable to a personality 
disorder does not satisfy the definition of insanity.  

Also, behavior which is attributable to a substance-abuse 
disorder does not constitute insane behavior.  Furthermore, 
assuming that a particular substance-abuse disorder is a 
disease for disability compensation purposes, behavior which 
is generally attributable to such a disorder does not 
exemplify the severe deviation from the social norm or the 
gross nature of conduct which is generally considered to fall 
within the scope of the term insanity and therefore does not 
constitute insane behavior.

A minor episode or episodes of disorderly conduct or mere 
eccentricity would not constitute insane behavior.

To "become antisocial" refers to the development of 
behavior which is hostile or harmful to others in a manner 
which deviates sharply from the social norm and which is not 
attributable to a personality disorder.

The phrase "interferes with the peace of society" refers to 
behavior which disrupts the legal order of society.  
Determination of the extent to which an individual must 
interfere with the peace of society so as to be considered 
insane may be resolved by adjudicative personnel on a case-
by-case basis in light of the authorities defining the scope 
of the term insanity.

The phrase "accepted standards of the community to which by 
birth and education" an individual belongs requires 
consideration of an individual's ethnic and cultural 
background and level of education.  The regulatory reference 
to "social customs of the community" in which an individual 
resides requires assessment of an individual's conduct with 
regard to the contemporary values and customs of the 
community at large.

The veteran asserts that she was insane at the time that she 
committed the acts which resulted in her court-martial and 
dismissal.  At a hearing before a decision review officer, 
she explained that after being commissioned as an officer, 
she was stationed as a mental health nurse, but after seven 
or eight months she became both physically and mentally sick.  
She testified that she initially struggled with a respiratory 
condition, but then became emotionally depressed.  However, 
the veteran denied receiving any counseling from a 
psychiatrist or psychologist.  

At a hearing before the Board, the veteran indicated that she 
was diagnosed with an adjustment disorder with cocaine abuse.  
The veteran indicated that she had turned to cocaine because 
she did not know what else to do and wanted to kill herself.  
Based on her medical training, the veteran indicated that she 
turned to cocaine because she was crazy.  The veteran 
indicated that she was sent for a psychiatric evaluation.  

The record reflects that the veteran was hospitalized and 
given antidepressant medication.  At that time, she also 
tested positive for cocaine use.

The record of charges stemming from the court martial 
proceeding indicates that the veteran used cocaine between 
June and September 1993; and then again in early December 
1993.

The veteran underwent a medical examination in March 1993, 
prior to her commissioning, where she was found to be 
psychiatrically normal; and she denied any trouble sleeping, 
depression, or nervous trouble. 

Treatment records reflect that the veteran was admitted to 
the hospital in September 1993 at which point she admitted to 
having smoked crack cocaine on roughly a dozen occasions over 
the previous two months.  At the time the veteran admitted to 
this, she was alert, and oriented to person, time, place and 
situation; and she was in no apparent distress.  The doctor 
who examined her indicated that there was nothing remarkable 
about her physical examination, and he found her mental 
status to be intact.  A psychiatric examination of the 
veteran resulted in a diagnosis of an adjustment disorder 
with a depressed mood; an organic affective disorder; and 
cocaine abuse and withdrawal.  It was also noted that the 
veteran displayed behavior consistent with borderline 
personality disorder with histrionic and narcissistic 
behavior.  At an appointment in October 1993, the veteran 
denied any feelings of depression.  She was sad and concerned 
about what was going to happen to her, but not depressed.  
The doctor indicated that the veteran was well oriented with 
an appropriate mood, and there were no delusions or 
hallucinations.  The doctor indicated that the veteran's 
adjustment disorder was resolving, and he noted that the 
veteran was adjusting well and was able to accept her 
situation.

Prior to the court martial, a sanity board was convened to 
evaluate the veteran's ability to stand trial.  The sanity 
board, consisting of a panel of three doctors, concluded that 
the veteran had sufficient mental capacity to understand the 
nature of the proceeding; and that at the time of the alleged 
offenses the veteran did not suffer from a mental disease or 
defect, did not have an impairment which prevented her from 
appreciating the criminality of her conduct, did not have an 
impairment which prevented her from conforming her conduct to 
the requirements of the law; and did not suffer from any 
diminished mental capacity.  The sanity board acknowledged 
the veteran's adjustment disorder, but concluded that it was 
not service disqualifying.

While the veteran believes that she was insane when she began 
using cocaine, and is medically trained to recognize symptoms 
of mental illness, a panel of three doctors concluded that 
she was not insane at the time she turned to drug use.  The 
veteran may have had some psychiatric disability when she 
turned to drug use, but it did not rise to the level of 
severity anticipated by VA for a finding of insanity.

As such, the preponderance of evidence contradicts the 
veteran's conclusion that she was insane at the time of her 
drug use, and there is no reasonable doubt that can be 
resolved in her favor.

Accordingly, the evidence fails to show that the veteran was 
insane, as defined by the VA regulations, at the time she 
committed the offenses which resulted in her court martial.  
Therefore, insanity is not a defense, and the character of 
the veteran's discharge accordingly constitutes a bar to 
Department of Veterans Affairs benefits.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2006, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated following 
completion of the notice requirements.

Service medical records have been obtained, as have the 
voluminous records from the veteran's court martial including 
police reports and transcripts.  Additionally, the veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

The character of the veteran's discharge constitutes a bar to 
Department of Veterans Affairs benefits.

____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


